Citation Nr: 1209900	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-03 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement an increased rating for bilateral direct hernia, previously characterized as right herniotomy scar with bilateral direct hernia, rated 10 percent disabling.

2.  Entitlement to a separate compensable rating for herniotomy scars.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1942 to March 1946.

This case comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO denied entitlement to an increased rating for right herniotomy scar with bilateral direct hernia, rated 10 percent disabling.  After receiving additional evidence, the RO continued the denial of the claim in May 2008.  For the reasons stated below, the Board has recharacterized and bifurcated the issues.  See Tyrues v. Shinseki 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).  See also Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).

In his January 2009 substantive appeal (VA Form 9), the Veteran requested a Travel Board hearing, but he withdrew this request in August 2011.


FINDINGS OF FACT

1.  The Veteran's left inguinal hernia was postoperatively recurrent, readily reducible, and did not require support by a truss or belt, while the right inguinal hernia was asymptomatic and not recurrent.

2.  Left and right side herniotomy scars were productive of tenderness and pain during the appeal period.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for bilateral direct hernias have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.139, 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7338 (2011).

2.  The criteria for a 10 percent rating for hernia scars have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.118, Diagnostic Code (DC) 7804 (prior to and from October 23, 2008).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a May and October 2007 pre- rating letters, the RO notified the Veteran of the evidence needed to substantiate the claim for an increased rating for right herniotomy scar, as it was then characterized.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the May and October 2007 letters complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims in the October 2007 letter.  These letters did not provide the additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with the Court's decision in Vazquez-Flores, but that decision that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The Veteran was also afforded September 2007 and October 2010 VA examinations.   For the reasons stated below, these examinations were adequate.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, uniform ratings are appropriate.

The RO rated the Veteran's hernia under diagnostic codes 7805-7338.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  38 C.F.R. § 4.114, DC 7338 is applicable to inguinal hernia.  38 C.F.R. § 4.118, DC 7805 is used to evaluate the effects of scars not rated under the other diagnostic codes applicable to scars, DCs 7800-04.  Prior to the 2008 amendments discussed below, DC 7805 was applicable to other scars that were rated based on the limitation of function of the affected part.

Under DC 7338, a 10 percent rating is warranted in cases of a postoperative and recurrent inguinal hernia, readily reducible and well supported by truss or belt. A 30 percent rating is warranted in cases of a small postoperative and recurrent, or unoperated and irremediable, inguinal hernia that is not well supported by truss or not readily reducible.  A 60 percent rating is warranted where there is a large, post-operative, recurrent inguinal hernia, that is not well supported under ordinary conditions and not readily reducible, when considered inoperable.  A Note to DC 7338 provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.

As noted, there has been a change to the criteria for rating disabilities of the skin since the Veteran filed his claim.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  These changes were effective October 23, 2008.  Id.

At the time the Veteran filed his claim, DC 7804 provided that superficial scars painful on examination warranted a 10 percent rating.  Higher ratings were warranted under DC 7801 for scars other than of the face, head, or neck if they were deep or caused limited motion, and scars could be rated based on limitation of function of the affected part under DC 7805.

The revised version of DC 7804 provides that one or two painful or unstable scars warrant a 10 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and five or more scars that are unstable or painful warrant a 30 percent rating.  The revised DC 7801 similarly provides for higher ratings for scars other than of the face, head, or neck if they are deep and nonlinear.  The revised DC 7805 provides that any disabling effects not considered in a rating provided under DCs 7800-7804 are to be considered under an appropriate diagnostic code.

As shown below, the same rating is warranted in this case under both the old and new criteria.  Consequently, discussion of retroactivity principles is unnecessary.

The Veteran has been in receipt of service connection for bilateral direct hernia since 1946.  He has undergone multiple post service operations on each hernia.  The September 2007 VA examiner did not review the claims file but did review the CPRS medical records.  The Veteran indicated to the examiner that he was aching off and on in both areas of the groin.  On examination, there was a 9 cm scar on the right groin that was minimally tender to deep palpation.  There was no evidence of recurrence of hernia.  On the left groin, there was a 10 cm scar that was minimally tender to deep palpation.  Neither of the scars had keloid formation or adhered to the underlying tissue, and there was no irregularity, atrophy, instability, elevation, or depression of either scar.  There was no gross distortion of the area.  The scars were barely visible.  There was no evidence of recurrence of hernias on either side.  The impression was bilateral hernia repair with minimal residual discomfort to palpation in this area.

A September 2008 Vancouver clinic treatment note indicated that the Veteran had an easily reducible left inguinal hernia.  A March 2007 Columbia Urology treatment note received during the appeal period indicated that the Veteran had a bulge in his left groin that was believed to be a recurrent hernia.

The October 2010 VA examiner indicated that he reviewed the electronic files but not the claims file.  He noted that the 88-year old Veteran had dementia and was a poor historian, but that he noted that if he did any significant lifting he had groin pain.  The Veteran denied any known residuals from the hernias.  He indicated that he was retired, having worked for the railroad, in a machine shop, and as an oiler.  He required assistance with almost all activities of daily living partially due to the hernias but with many other co-morbidities.  On examination, there was a right inguinal hernia scar 12 cm long and 2 mm wide.  The scar was mildly hypopigmented and there was no tenderness, no keloids or adhesions, and no induration.  The scar tissue was stable.  There was also a mid-abdominal scar from the umbilicus down to the hypergastric area 10 cm long, 2 mm wide, with no keloids, no adhesions, no tenderness, no redness, and no edema.  The scar tissue was stable.  There was no re-herniation in the inguinal area.  The diagnosis was remote right inguinal hernia status post herniotomy with residual scars.  The examiner noted limited lifting, pushing, pulling, related to complaint of inguinal pain, and that the Veteran was limited to light or sedentary duty lifting, pushing, or pulling less than five pounds, which would limit him to light duty sedentary work only, strictly limited to the hernia.  He reiterated that the right inguinal and hypogastric scars were stable, they had no pain associated with them, no tenderness, did not impair the Veteran in any way for past profession, other work, or activities of daily living.

The above evidence reflects that a higher rating is not warranted for the Veteran's disability under DC 7338.  Only the Veteran's left inguinal hernia has been recurrent.  The right inguinal hernia has been asymptomatic.  Therefore, a 10 percent rating is warranted and an additional 10 percent is not added for bilateral involvement, because the second hernia is not of a compensable degree.  Moreover, there is no evidence that the left inguinal hernia has been irremediable, not well supported by a truss, or not readily reducible.  A rating higher than 10 percent is therefore not warranted.

However, the September 2007 VA examination also reflected that the Veteran had tender scars on the right and left groin.  These scars warrant separate, single, 10 percent rating, for the following reasons.  Under both the prior and amended versions of DC 7804, painful scars warrant a 10 percent rating.  There is no basis for separate ratings for the two hernia scars under the old criteria.  Such separate ratings are not specifically authorized, and Note 1 to the former version of DC 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  The scars in this case are not on widely separated areas and were caused by operations for the single service connected disability of bilateral direct hernia.  Therefore, 10 percent ratings for each scar, as opposed to a single, separate 10 percent rating for the hernia scars would constitute pyramiding and are not warranted.  38 C.F.R. § 4.14.  The evidence also reflects that the scars are not deep, unstable, or cause limited motion; the scars were essentially asymptomatic other than the tenderness.  A rating higher than 10 percent is therefore not warranted for the scars.

While the October 2010 VA examiner did not find that the scars were tender, there is no basis to conclude that the October 2010 VA examination report is of greater probative weight than the September 2007 VA examination and the Veteran's statements, and the Board will therefore base the rating on the latter.  Moreover, the examinations were otherwise adequate.  While neither examiner reviewed the claims file, they did review the electronic records and also were based on consideration of the Veteran's prior medical history and described his hernia and scars in sufficient detail to allow the Board to make a fully informed evaluation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance") (citing Snuffer v. Gober, 10 Vet.App. 400, 403-04 (1997); D'Aries v. Peake, 22 Vet.App. 97, 106 (2008)); VAOPGCPREC 20-95 (July 14, 1995) (listing circumstances in which claims folder should be reviewed prior to VA examination, but declining to adopt a rule requiring such review in every case).

The Board has also considered the Veteran's general statements indicating that his disability is worse than that indicated by the single 10 percent rating assigned by the RO.  While the Veteran is competent to report a worsening of his symptoms, the specific and detailed examination findings of trained health care professionals are entitled to greater probative weight than the general lay assertions of the Veteran.  Consequently, the Board finds that the weight of the evidence supports the separate 10 percent ratings for the reasons indicated in the above analysis.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's hernias, including scars, are fully contemplated by the applicable rating criteria.  The Board has bifurcated the issue to take account of the fact that the hernia symptoms and scar symptoms warrant separate rating pursuant to different rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, while the October 2010 VA examiner noted that the then 88 year old veteran could only perform sedentary employment, there is no evidence that the hernias and scars caused marked interference with employment, i.e., beyond that indicated by the separate 10 percent ratings.   See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  There is also no evidence of frequent hospitalization during the appeal period or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular evaluation for the hernias or scars is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, given the Veteran's many other disabilities, which were noted by the VA examiners and in many other treatment records, the evidence does not reflect that his service connected hernias with scars causes unemployability.  The Board therefore finds that a claim for a TDIU has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

For the foregoing reasons, the preponderance of the evidence supports separate 10 percent ratings, but no higher, for the Veteran's bilateral direct hernia and bilateral herniotomy scars.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009). 


ORDER

Entitlement an increased rating for bilateral direct hernia, previously characterized as right herniotomy scar with bilateral direct hernia, rated 10 percent disabling, is denied.

Entitlement to a separate 10 percent rating for herniotomy scars is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


